 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6
      JASON TUTTLE,
 7
                                 Plaintiff,        NO: 2:19-CV-0178-TOR
 8
             v.
 9
                                                   ORDER RE: NOTICE OF DISMISSAL
      WASHINGTON & IDAHO                           OF DEFENDANT MIDWEST
10
      RAILWAY, INC., an Idaho                      PACIFIC RAIL NET & LOGISTICS
      corporation, MIDWEST PACIFIC                 CO.; GRANTING MOTION TO
11
      RAIL NET & LOGISTICS CO., a                  STRIKE
      Missouri company,
12
                                 Defendants.
13

14         BEFORE THE CO URT is the parties’ Stipulation of Dismissal of Defendant

15   Midwest Pacific Rail Net & Logistics Co. (ECF No. 14). The Motion was

16   submitted without a request for oral argument. The Court has reviewed the motion

17   and the file herein, and is fully informed.

18         Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii), the parties

19   agree to the dismissal of Defendant Midwest Pacific Rail Net & Logistics Co

20   without prejudice and without costs to any party. ECF Nos. 14 at 2, ¶ 5; 14-2 at 1.

        ORDER RE: NOTICE OF DISMISSAL OF DEFENDANT MIDWEST
        PACIFIC RAIL NET & LOGISTICS CO.; GRANTING MOTION TO
        STRIKE ~ 1
 1   The claim against Midwest Pacific Rail Net & Logistics Co. is hereby dismissed

 2   without prejudice.

 3         “The parties also agree that the Appearance and Answer filed by Mr. Nelson

 4   may be stricken from the record . . . as Nelson is not a party to this case.” ECF No.

 5   14 at 2, ¶ 6. Given the Answer was submitted by a non-party, the Court will strike

 6   the Answer (ECF No. 12); there is no separate “Appearance” to strike.

 7   ACCORDINGLY, IT IS HEREBY ORDERED:

 8         1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A), any and all claims against the

 9            Defendant Midwest Pacific Rail Net & Logistics Co. are hereby

10            DISMISSED without prejudice and without an award of costs or

11            attorney’s fees to any party.

12         2. Non-party Karl and Stephanie Nelson’s Answer (ECF No. 12) is

13            STRICKEN from the record.

14         The District Court Executive is hereby directed to enter this Order, strike

15   the Nelsons’ Answer (ECF No. 12) from the record, terminate Defendant Midwest

16   Pacific Rail Net & Logistics Co. from the case, and furnish copies to counsel.

17         DATED August 8, 2019.

18

19
                                     THOMAS O. RICE
20                            Chief United States District Judge

        ORDER RE: NOTICE OF DISMISSAL OF DEFENDANT MIDWEST
        PACIFIC RAIL NET & LOGISTICS CO.; GRANTING MOTION TO
        STRIKE ~ 2
